DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
Claims 1-3, 5, 12-14, 16, 18 are amended.
Claims 5 and 16 are further amended by the Examiner’s Amendment herein.

RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS

- Initial Remarks -
	The Examiner appreciates the Applicant’s effort to address the deficiencies outlined in the previous Office Action and for the courtesies extended during the interview on 31 March 2021 authorizing the Examiner’s Amendment herein.

- 35 USC § 112(b) -
	Claims 1-20 were rejected under 35 USC § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

- 35 USC § 101 -
	Claims 1-20 were rejected under 35 USC § 101 because the claimed invention was directed to an abstract idea without significantly more.
	The Examiner appreciates the Applicant’s amendments to address these rejections and hereby withdraws such rejections.

- 35 USC § 103 -
	Claims 1-20 were rejected under 35 USC § 103 as being unpatentable over CHRISTOPHER (US 2013/0093617), in view of BIALER (US 2019/0056506).
	The Examiner appreciates the Applicant’s amendments and is persuaded by Applicant’s arguments for patentability over the cited prior art.  Moreover, the Examiner concludes, after further search and consideration of the newly amended claims, the claims are allowable for the reasons set forth below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Tabandeh on 31 March 2021.
The application has been amended as follows:

Listing of Claims:

1. (Previously Presented) A method, executed by a radar system including one or more processors, a transmitter and a receiver, for resolving radar angle ambiguity using multiple hypothesis tracking (MHT), the method comprising: 
a) transmitting a radio frequency signal by the transmitter of the radar system in a first radar scan for a given radar range and Doppler; 
b) receiving first observation data by the receiver of the radar system as a result of the first radar scan for the given radar range and Doppler, the first observation data comprising first measured angles of a true target and false angle ambiguities;
c) forming ambiguous angle detections using unfolding data from the first radar scan and initializing radar tracks at each of the ambiguous angle detections, by the one or more processors;

e) receiving a next observation data by the receiver of the radar system as a result of a next radar scan for the same given radar range and Doppler, the next observation data comprising measured angles of the true target and the false angle ambiguities;
f) scoring the radar tracks to determine a best hypothesis of tracks, wherein a hypothesis for the MHT is formed by collecting compatible tracks that are in a given ambiguity set containing radar detections at the given ambiguous range and Doppler but different ambiguous angles into the hypothesis and computing probabilities of the hypothesis by using the score of each radar track in said hypothesis; 
g) comparing the scores of all the radar tracks originating from the first observation data to determine whether one of the scores of the radar tracks exceeds the scores of all other radar tracks originating from the first observation data by a predetermined range;
h) when a score of a particular radar track exceeds the scores of all the other radar tracks originating from the first observation data by a predetermined confirmation threshold, confirming the particular radar track as corresponding to the true target; 
i) transmitting the confirmed radar track for further data processing to detect the true target; and 


2. (Previously Presented) The method of claim 1, wherein the predetermined confirmation threshold is set to require three or four detections on the target.  

3. (Previously Presented) The method of claim 1, wherein the predetermined confirmation threshold is adjusted depending on one or more of an environment's target density, sensor's false alarm rate, and user requirement.  

4. (Original) The method of claim 1, wherein the further data processing comprises data processing for one or more of radar applications, self-driving car applications, and navigation applications.  

5. (Currently Amended) The method of claim 1, further comprising storing detections at the ambiguous range and Doppler but different ambiguous angles in an incompatible observation set.  

6. (Original) The method of claim 1, further comprising transmitting a plurality of different pulse repetition frequency rates (PRFs) for the first radar scan to improve angle ambiguity resolution.  

7. (Original) The method of claim 1, further comprising performing gating to determine achievable observation-to-track association.  

8. (Original) The method of claim 1, wherein the confirming the particular radar track is performed by an application of Sequential Probability Ratio Test (SPRT), wherein the predetermined confirmation threshold is selected to satisfy a system defined false track acceptance requirement.  

9. (Original) The method of claim 8, wherein the predetermined confirmation threshold is computed from an input rate of observations and a user specified false radar track confirmation rate.  

10. (Original) The method of claim 1, further comprising computing predicted positions of the true target and false targets using the MHT.  

11. (Original) The method of claim 10, wherein the predicted positions of the true target and false targets is used to point the radar to most likely target positions.  

12. (Previously Presented) A radar system for resolving radar angle ambiguity using multiple hypothesis tracking (MHT) comprising: 
a transmitter for transmitting power selected waveforms for a plurality of radar scans; 
a receiver for receiving returning signals from true targets and extraneous returning signals from false targets; and 
one or more processors for: 
a) receiving first observation data as a result of a first radar scan for a given radar range and Doppler, the first observation data comprising first measured angles of a true target and false angle ambiguities; 
b) forming ambiguous angle detections using unfolding data from the first radar scan and initializing radar tracks at each of the ambiguous angle detections; 
c) storing all radar tracks formed from the ambiguous angle detections into an ambiguous angle set in a memory, wherein the ambiguous angle set is a subset of incompatible angles containing detections at a given ambiguous range and Doppler but at different ambiguous angles; 
d) receiving a next observation data as a result of a next radar scan for the given radar range and Doppler, the next observation data comprising measured angles of the true target and the false angle ambiguities; 
e) scoring the radar tracks to determine a best hypothesis of tracks, wherein a hypothesis for the MHT is formed by collecting compatible tracks that are in a given ambiguity set containing radar detections at the given ambiguous 
f) comparing the scores of all the radar tracks originating from the first observation data to determine whether one of the scores of the radar tracks exceeds the scores of all other radar tracks originating from the first observation data by a predetermined range; 
g) when a score of a particular radar track exceeds the scores of all the other radar tracks originating from the first observation data by a predetermined confirmation threshold, confirming the particular radar track as corresponding to the true target; 
h) transmitting the confirmed radar track for further data processing to detect the true target; and 
i) when there is not any radar track whose score exceeds the scores of all the other radar tracks originating from the first observation data by the predetermined range, repeating steps b to i until the score of one radar track exceeds the scores of all the other radar tracks originating from the first observation data by the predetermined confirmation threshold, or until a predetermined number of iterations is reached.  

13. (Previously Presented) The radar system of claim 12, wherein the predetermined confirmation threshold is set to require three or four detections on the target.  
14. (Previously Presented) The radar system of claim 12, wherein the predetermined confirmation threshold is adjusted depending on one or more of an environment's target density, sensor's false alarm rate, and user requirement.  

15. (Original) The radar system of claim 12, wherein the further data processing comprises data processing for one or more of radar applications, self-driving car applications, and navigation applications.  

16. (Currently Amended) The radar system of claim 12, wherein the one or more processors store detections at the ambiguous range and Doppler but different ambiguous angles in an incompatible observation set.  

17. (Original) The radar system of claim 12, wherein the transmitter transmits a plurality of different pulse repetition frequency rates (PRFs) for the first radar scan to improve angle ambiguity resolution.  

18. (Previously Presented) The radar system of claim 12, wherein the one or more processors utilize gating to determine achievable observation-to-track association.  

19. (Original) The radar system of claim 12, wherein the confirming the particular radar track is performed by an application of Sequential Probability Ratio Test (SPRT), wherein the predetermined confirmation threshold is selected to satisfy a system defined false track acceptance requirement.  
20. (Original) The radar system of claim 12, wherein the one or more processor compute predict position of the true target and the false targets using the MHT, and wherein the predicted positions of the true target and false targets is used to point the radar to most likely target positions.
REASONS FOR ALLOWANCE
In light of the Examiner’s Amendment attached herein, Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Re claim 1, Applicant now recites claim limitations that the prior art does not disclose, teach, or otherwise render obvious in combination.  More specifically, Applicant recites, among other limitations, 
A method, executed by a radar system including one or more processors, a transmitter and a receiver, for resolving radar angle ambiguity using multiple hypothesis tracking (MHT), the method comprising:… 
c) forming ambiguous angle detections using unfolding data from the first radar scan and initializing radar tracks at each of the ambiguous angle detections, by the one or more processors;
d) storing all radar tracks formed from the ambiguous angle detections into an ambiguous angle set in a memory, wherein the ambiguous angle set is a subset of incompatible angles containing detections at the given ambiguous range and Doppler but at different ambiguous angles;
e) receiving a next observation data by the receiver of the radar system as a result of a next radar scan for the same given radar range and Doppler, the next observation data comprising measured angles of the true target and the false angle ambiguities;
f) scoring the radar tracks to determine a best hypothesis of tracks, wherein a hypothesis for the MHT is formed by collecting compatible tracks that are in a given ambiguity set containing radar detections at the given ambiguous range and Doppler but different ambiguous angles into the hypothesis and computing probabilities of the hypothesis by using the score of each radar track in said hypothesis; 
g) comparing the scores of all the radar tracks originating from the first observation data to determine whether one of the scores of the radar tracks exceeds the scores of all other radar tracks originating from the first observation data by a predetermined range;
h) when a score of a particular radar track exceeds the scores of all the other radar tracks originating from the first observation data by a predetermined confirmation threshold, confirming the particular radar track as corresponding to the true target; 
i) transmitting the confirmed radar track for further data processing to detect the true target; and 
j) when there is not any radar track whose score exceeds the scores of all the other radar tracks originating from the first observation data by the predetermined range, repeating steps c to i until the score of one radar track exceeds the scores of all the other radar tracks originating from the first observation data by the predetermined confirmation threshold, or until a predetermined number of iterations is reached.  

As understood within the claimed invention as a whole, the aforementioned limitations are not disclosed, taught, or otherwise rendered obvious by a combination of prior art.
	For example, CHRISTOPHER discloses a method for resolving radar ambiguities using multiple hypothesis tracking to detect a true target based on observation data.  However, CHRISTOPHER fails to disclose, teach, or otherwise render obvious in combination with other prior art, the above limitations in the context of the Applicant’s claimed invention, as a whole.
Furthermore, BIALER discloses a method for resolving radar angle of arrival ambiguities using angle of arrival hypotheses to detect a true target based on observation data.  However, like CHRISTOPHER, BIALER fails to disclose, teach, or otherwise render obvious in combination with other prior art, the above limitations in the context of the Applicant’s claimed invention, as a whole.
Accordingly, independent claim 1 is deemed allowable over the prior art.  Independent claim 12 encompasses the same or substantially the same scope as claim 1 and is therefore allowable for at least the same reasons as claim 1, shown above.  Moreover, dependent claims 2-11 and 13-20 are allowable based at least upon their respective dependencies to claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 2014/0191899, Pickle et al. – tracking targets using multiple hypothesis tracking (MHT)
YAMADA et al., "Multi-dimensional Multiple Hypothesis Tracking with a Gaussian Mixture Model to Suppress Grating Lobes", 20th International Conference on Information Fusion, Xi'an, China, July 10-13, 2017. (Year: 2017)
LONG et al., "Target Tracking Using SePDAF under Ambiguous Angles for Distributed Array Radar", Sensors, 09 September 2016. (Year: 2016)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
https://ppair-my.uspto.gov/pair/PrivatePair. 


R/S, 


/TMH3/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648